          Case 1:19-cv-09220-JMF Document 58 Filed 05/18/20 Page 1 of 3




DELIVERED VIA ECF

Honorable Jesse Furman
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 1105
New York, New York 10007

                               Case Title:            Lee v. Hill, et al.; 1:19-cv-09220
                               Re:                    Expert Discovery and Proposed
                                                      Scheduling Order

Your Honor:

       The plaintiffs and defendants Montero Lamar Hill, David Charles Marshal Biral, Denzel
Michael-Akil Baptiste, Russell James Chell, Jr., Sony Music Entertainment, Sony Music
Holdings, Inc., and Songs of Universal, Inc. (“Defendants”) write jointly to provide the
information required by the Court’s May 7th Order. The parties’ respective positions are as
follows:

       Plaintiffs’ Position:

         The parties have attempted to reach an agreement on a schedule pursuant to this Court’s
request, but Plaintiffs believe that Defendants are seeking a schedule that is too short in light of
current circumstances. Specifically, Plaintiff’s currently retained expert is based in the Midwest,
but is residing in Washington DC with his wife during the pandemic and is unable to access all
of his files and library. Given the unprecedented COVID-19 crisis, which has caused significant
complications with travel, scheduling, and remote accessing of files, it would be unduly
challenging for Plaintiff’s expert to prepare a final report on the timeline proposed by Defendants
without complete access to his materials.

       The logistical issues faced by Plaintiffs’ expert is a particular problem in this case
because Defendants do not appear to dispute that there are a myriad of similarities between the
two works, but appear to be arguing that the many similarities between the works are not legally
actionable because they are “generic” in the context of Flamenco music (both works are hip-hop
songs that incorporate a nearly identical flamenco chord progression—one of many similarities
referenced in Plaintiff’s complaint). Thus, this case is not simply about comparing the two works
and pointing out the substantial similarities—it will also require an analysis of whether and to
what extent those similarities are the result of creative artistic expression (as opposed to
necessarily following from the idea of incorporating the subject Flamenco elements into a hip-
hop song). That analysis will be challenging without access to relevant reference materials.

        So owing, Plaintiffs respectfully request a longer time to provide initial expert report than
what Defendants propose. Further, Plaintiffs fear that depositions will be appreciably harder to
conduct until social distancing and travel restrictions are relaxed. Plaintiffs’ proposed schedule is
set forth below.
          Case 1:19-cv-09220-JMF Document 58 Filed 05/18/20 Page 2 of 3




       Defendants’ Position:

         Defendants believe that the Court’s Order bifurcating discovery and allowing for early
exchange of musicologist reports should help resolve this dispute. Importantly, the parties’
proposed dates differ only as to when initial musicological expert disclosures should be due –
that is, the parties propose the same intervals between initial and rebuttal reports and the same
intervals between rebuttal reports and completion of musicological expert discovery. Further,
depositions are now taken daily by remote means, and Defendants are of course willing to agree
to remote depositions by video conferencing.

        That leaves when initial musicologist expert reports should be due. Defendants do not
agree that the parties need, as Plaintiffs propose, another three months to submit them.
Defendants and Plaintiffs already have retained expert musicologists who have reviewed the
works at issue. In the course of the parties preparing this joint letter, Plaintiffs provided no
explanation as to why the COVID-19 crisis would prevent their expert from completing his
report by June 19, 2020, or five weeks from now.

        However, after Defendants provided their input into this joint letter at 10 a.m. this
morning, at 5:50 p.m. this evening Plaintiffs changed the language they provided yesterday, to
add that their expert is sheltering away from where he is based and is unable to access
unidentified files and his library. Then, after Defendants responded to Plaintiffs’ new language,
at 8:07 p.m. Plaintiffs added another ten lines of text to their argument, making their position a
moving and evolving target.

        Since the required analysis is essentially a comparison between two recordings that their
expert either has or can download from iTunes, Plaintiffs’ last-minute changes fall short of
explaining why their expert need three months, until August 18, 2020, to complete his report.
And Plaintiffs have declined to consider anything less than three months.

        While Defendants remain dubious about the need for a three month delay, Defendants are
also respectful of the unique challenges presented by the COVID-19 pandemic. Accordingly,
they respectfully defer to the Court as to whether more than five weeks should be provided for
the parties’ exchange of initial reports.


                                         Plaintiffs’ Proposed Dates      Defendants’ Proposed Dates
 Parties’ respective initial expert      August 18, 2020                 June 19, 2020
 musicologist disclosures served by:
 Parties’ respective rebuttal expert     September 8, 2020               July 10, 2020
 musicologist disclosures served by:
 Completion of the parties’ discovery    October 2, 2020                 August 4, 2020
 as to their expert musicologists:
 Mediation to be held by:                November 2, 2020                September 1, 2020
 Dispositive motions on substantial      December 1, 2020                September 29, 2020
 similarity to be filed by:
         Case 1:19-cv-09220-JMF Document 58 Filed 05/18/20 Page 3 of 3




Opposition to dispositive motions on December 29, 2020                               October 27, 2020
substantial similarity to be filed by:
Replies to dispositive motions on      January 19, 2021                              November 17, 2020
substantial similarity to be filed by:


      Respectfully submitted,


By:    /s/ Scott Alan Burroughs                   By: /s/ Peter Anderson
       Scott Alan Burroughs                       Peter Anderson
       Laura M. Zaharia                           Adam Rich
       DONIGER / BURROUGHS                        DAVIS WRIGHT TREMAINE LLP
       For the Plaintiffs                         For Defendants Montero Lamar Hill, David Charles
                                                  Marshal Biral, Denzel Michael-Akil Baptiste,
                                                  Russell James Chell, Jr., Sony Music Entertainment,
                                                  Sony Music Holdings, Inc. and Songs of Universal,
                                                  Inc.


SO ORDERED:


Parties’ respective initial expert musicologist disclosures served by: ___________________

Parties’ respective rebuttal expert musicologist disclosures served by: __________________

Completion of the parties’ discovery as to their expert musicologists: ___________________

Mediation to be held by: ______________________

Dispositive motions on substantial similarity to be filed by: __________________

Opposition to dispositive motions on substantial similarity to be filed by: ________________

Replies to dispositive motions on substantial similarity to be filed by: ___________________


Dated: New York, New York
        May 18,
       _____________, 2020

                                                          __________________________________
                                                          Hon. Jesse M. Furman

  The Court adopts Plaintiffs' proposed schedule in light of the unprecedented disruption posed by the pandemic.

  The deadline for dispositive motions is based on the assumption that only one side intends to so move. If both
  sides intend to move for summary judgment, Defendants shall move first, Plaintiffs shall file a consolidated
  opposition and cross-motion, Defendants shall file a consolidated opposition and reply, and Plaintiffs shall file
  a reply - to minimize the number of repetitive briefs. The parties shall confer in advance of the deadline and
  submit a proposed modified schedule consistent with the foregoing if both sides intend to file motions.
